Mr. Justice Audrey
delivered the opinion of the court.
Juan Delgado brought possessory title proceedings in the Municipal Court of Caguas, alleging that he was married to Martina Flores and was the owner, with possession for more than one year, of a house and lot situated in Caguas which he had purchased while married to his said wife.
The witnesses whose testimony he offered to prove his possession testified also that the purchase was made while Delgado was married to Martina Flores, and the municipal court in deciding the case, after stating that Juan Delgado, married to Martina Flores, sought to prove his possession of the said property, approved the. proceedings and ordered the original record to be delivered to Delgado for record.
The Registrar of Property of Caguas recorded the possession, but although he acknowledged that Juan Delgado, married to Martina Flores, had alleged that he purchased the property while married to his said wife and that the witnesses testified that Delgado had so acquired it, he assigned as a curable defect that the civil status of the petitioner when he acquired the property was not shown.
The foregoing is of itself sufficient to show that Juan Delgado was right in appealing to this court from the assignment of that curable defect by the registrar, for he *503alleged and proved in tlie proceedings that he was married to Martina Flores when he acquired the property, which fact also appears from the record.
The decision must be

jReversed.

Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.